Citation Nr: 1434479	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include left knee patellar subluxation.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus or a left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1978.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In April 2012, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  This case was previously before the Board in November 2013, at which time it was remanded for further development.  

During the pendency of this appeal, an April 2014 rating decision granted service connection for pes planus.  As that constitutes a full grant of benefits sought on appeal with respect to that claim, it is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has not, thus far, appealed the percentage of disability granted or its effective date.  Therefore, the only issues remaining on appeal are entitlement to service connection for a left and right knee disabilities.

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a left knee disability which existed before acceptance and enrollment to service and was aggravated during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disability, to include left knee patellar subluxation, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left knee disability, to include left knee patellar subluxation, as a result of active service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304 (b) (2013). 

The Veteran has reported that he had one episode of left patella dislocation before he entered active service, which occurred about a year prior to entry when he slipped and fell in the shower.  Upon entry examination in June 1976, the Veteran's prior left patellar dislocation was noted, and the Veteran was medically cleared for service.  

The Veteran has stated that he worked on his knees, kneeling on concrete, as a vehicle mechanic in active service.  His service medical records show that in September 1977, several months after he entered service, he injured his left knee when working underneath a truck.  He twisted his body and his left knee dislocated.  

A September 1977 notation in the service medical records found that the Veteran's pre-service knee dislocation made him unfit for induction.  In November 1977, the Veteran was given another examination and noted to have patella dislocation, existing prior to service, with recurrent symptoms of subluxation.  The Veteran was given a L-3 profile, and was qualified for medical separation from service.  

The Board notes that the Veteran was assigned a L-1 profile on entrance examination in June 1976.  Odiorne v. Principi, 3 vet. App. 456 (1992) (PULHES profiles reflect the overall physical and psychiatric condition of a service member on a scale from 1, the highest level of fitness, to 4, a medical condition of physical defect below the level of medical fitness required for retention in service.)   

In a July 2009 VA examination, the Veteran denied any traumatic in-service injury to his knees, stating that his in-service work as a mechanic required him to crawl on concrete underneath trucks to work on them, aggravating his left knee disability.  The examiner opined that the veteran's left knee disability was present prior to service, and that there was no radiographic or clinical evidence to suggest that the knee was further aggravated in service.  The examiner also opined that the Veteran's left knee disability was due solely to the natural progress of his left knee patellar subluxation, and that it was not caused by or permanently aggravated as a result of his in-service duties.

A January 2014 VA examination diagnosed left patellar dislocation and bilateral degenerative joint disease of the knees.  The examiner noted that the Veteran experienced left knee dislocation once prior to service, once in service, and twice since service.  The Veteran reported being able to tell when his knee was about to dislocate, and bending his knee to avoid dislocation.  The Veteran denied any current pain, and stated that he worked at a casino, and was careful of his positioning when standing or kneeling to prevent dislocation.  The Veteran also reported avoiding vigorous exercise and quick changes in the position of his legs and knees to avoid dislocations.  

Physical examination revealed that the Veteran's range of motion was normal, both initial and after repetitive testing, and that there was no evidence of pain.  Muscle strength and joint stability tests were normal as well.  The examiner noted that there was evidence of moderate recurrent dislocation.  The examiner opined that the left patellar instability was likely congenital, as the Veteran had symptoms of it prior to service, and was clearly and unmistakably present prior to service.  The examiner opined that degenerative joint diseases takes years to develop, and was not likely present at the Veteran's young age in service, and it was, therefore, not likely that the knee degenerative joint disease was present prior to service. 

The examiner also noted that congenital patellar instability occurs regardless of activity levels and nothing in the service records suggested that the pre-existing left knee patellar instability was permanently aggravated by service, as nothing in service would have likely made that worse. 

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent two VA examinations.  The VA examiners opined that the Veteran's left knee disability pre-existed his service and was not aggravated by his active service.  The Board finds that the VA examiners' opinions regarding the Veteran's left knee disability have low probative value, as they do not provide clear and unmistakable (obvious or manifest) evidence demonstrating that the Veteran's pre-existing left knee disability was not aggravated by active service.  The Board finds that the examiners' opinions are less persuasive.

In sum, the Veteran experienced a left knee dislocation upon falling in the shower over a year before he entered active service.  His history of left knee dislocation was noted on his entrance examination, but he was medically cleared and accepted for service, having no symptoms at that time.  The Veteran experienced left knee dislocation again in service after several months of active duty, as a result of performing his duties, and the condition was eventually considered bad enough that he was medically discharged from service.  Upon entrance, the Veteran was noted to be under L-1 restriction for medical issues.  After a few months in service, the Veteran's physical condition has deteriorated enough to warrant L-3 restriction and a discharge.  No clear and unmistakable (obvious or manifest) evidence demonstrates that the Veteran's pre-existing left knee disability was not aggravated by his active service.  While the examiner stated the deterioration may have represented the natural progress of the disorder and that the nothing in the service records showed that it was likely made worse, the examiner did not provide a rationale that would demonstrate clearly and unmistakably that the preexisting knee disability was not aggravated.  Therefore, service connection for a left knee disability, to include left knee patellar subluxation, is warranted.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for a left knee disability, to include left knee patellar subluxation, is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for aggravation of left knee patellar subluxation is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aggravation of left knee patellar subluxation is granted.


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected pes planus or a left knee disability, is made. 

The Veteran asserts that he has a right knee disability, to include as secondary to service-connected pes planus or a left knee disability, as a result of active service.  Specifically, the Veteran claims that his service duties as a mechanic required him to crawl underneath trucks and kneel on concrete, causing a right knee disability.    

The Veteran's service medical records are silent for any complaints or diagnoses of any right knee disabilities. 

In a July 2009 VA feet examination, the Veteran denied any traumatic in-service injury to his knees, stating that his duties required him to crawl on concrete underneath trucks when he was working on them.  The examiner did not opine as to the etiology of any right knee disability.

In a January 2014 VA examination, the examiner opined that the Veteran's right knee patellar instability and degenerative join disease were not likely caused by or related to any in-service event, including working on concrete under vehicles, nor did they have their onset during service.  The examiner also reported that there was no mention of the Veteran's right knee patellar disability on entrance examination, and that, therefore, the right knee patellar instability was not clearly and unmistakably present prior to service.  The examiner opined that the Veteran experienced congenital chronic bilateral patellar instability with intermittent dislocations, which occurred regardless of activity levels.  The examiner stated that the Veteran's degenerative joint disease took years to develop, and was likely age-related and not manifested in, or related to, active service.   

The Board finds that the January 2014 VA examination in now incomplete as the Veteran has not been granted service connection for a left knee disability.  The examiner did opine whether the Veteran's right knee disability was the caused or aggravated by service-connected pes planus or a left knee disability.  The examiner also did not discuss the Veteran's report that he dislocated his right knee in active service.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided a new VA examination by another appropriate examiner to determine the nature and etiology of any current right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The examiner must review the claims file, and must note that review in the report.  Any appropriate test or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.  The examiner should clearly set forth all relevant diagnoses and provide the following:

a. The examiner should state whether any right knee disability clearly and unmistakably existed prior to entry into service.

b.  If the examiner determines that the Veteran's right knee disability clearly and unmistakably existed prior to entry into service, the examiner should state whether there is clear and unmistakable evidence that it did not increase in severity during service.  The examiner should discuss the Veteran's service medical records.

c. If any right knee disability underwent an increase in disability during service, was the increase in the disability solely due to the natural progress of the disease?  The examiner should discuss the Veteran's service medical records in making that finding.

d. If the Veteran's right knee disability did not clearly and unmistakably exist prior to entry into service, is it at least as likely as not (50 percent or greater probability) that any current right knee disability is causally related to service or any incident in service, including the Veteran's duties as a vehicle mechanic?  If the examiner determines that there is another likely etiology for the right knee disability, that etiology, with supporting rationale, should be stated in the report.

e.  Opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was caused by the service-connected pes planus or left knee disability.  

f. Opine whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected pes planus or left knee disability.  

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


